Citation Nr: 0809275	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1977 to 
March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran is diagnosed to have early degenerative disc 
disease of the lumbar spine.

2.  The veteran's early degenerative disc disease of the 
lumbar spine is not related to any injury or disease incurred 
in service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October and November 2002, prior to the initial AOJ decision 
on his claim to reopen for service connection for a low back 
disorder.  In addition to advising the veteran of what is 
necessary to reopen his claim, these notices also advised him 
of what is necessary to establish a claim for service 
connection.  These letters, however, failed to advise the 
veteran of the fourth Pelegrini II element as set forth 
above.  By an April 2005 decision, the Board reopened the 
veteran's claim and remanded it for further development.  By 
letter dated later that month, the veteran was advised to 
submit any evidence that he may have in his possession.  The 
veteran's claim was readjudicated in September 2007 after 
affording him with an opportunity to respond to the April 
2005 letter.  The Board finds that VA has cured the late 
timing of the notice of the fourth Pelegrini II element as 
the veteran has been afforded appropriate notice and 
subsequent adjudication.  Thus there is no prejudice to the 
veteran by the Board proceeding to adjudicate his claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
March 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from March 
1984 through June 2006.  The veteran provided private medical 
treatment records, but did not provide any releases for VA to 
obtain additional records although asked to do so.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence 
pertaining to this claim.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim in March 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

The medical evidence consists of VA treatment records and VA 
examination reports from June 1984 and March 2007.  VA 
treatment records show diagnosis of osteoarthritis by x-ray 
in July 1992 and probable osteoarthritis since 2005.  Per the 
March 2007 VA examination, the most recent diagnosis is that 
the veteran has early degenerative disc disease of the lumbar 
spine.  Thus the evidence establishes that the veteran has a 
current low back disorder.

The veteran contends that his current low back disorder is 
due to two motor vehicle accidents that he was involved in 
during service.  At the March 2007 VA examination, the 
veteran reported that there were two separate motor vehicle 
accidents that initiated his low back pain.  Service records 
corroborate that the veteran was involved in two motor 
vehicle accidents in service.  Inpatient treatment records 
from July through August 1983 indicate the veteran was 
involved in a motor vehicle accident on July 31, 1983, and 
was treated for a cerebral concussion and facial lacerations.  
Service personnel records show that, on September 23, 1983, 
the veteran was driving a two and a half ton truck in a 
convoy and crashed into the truck in front of him.  No 
injuries were reported.  

Thus, there is evidence that the veteran was involved in two 
motor vehicles during service.  However, in order to be 
entitled to service connection, the evidence must establish a 
relationship between the veteran's current low back disorder 
and an injury or disease incurred in service.  The Board 
finds that it does not.

The service medical records are silent for any complaints or 
treatment relating to the veteran's low back.  The inpatient 
treatment records relating to the July 1983 motor vehicle 
accident fail to show that the veteran sustained an injury to 
the low back.  In addition, there is no report in either the 
service personnel records or the service medical records that 
the veteran sustained an injury to the low back due to the 
September 1983 accident.  The remaining service medical 
records are also silent for any complaints of or treatment 
for back pain.

Significantly, at the March 2007 VA examination, the veteran 
denied having any back pain during service.  Rather he stated 
that his pain actually began after discharge from the 
military.  The Board notes that these statements are in 
direct contrast with the veteran's report at a June 1984 VA 
general medical examination.  At this examination, the 
veteran reported hurting his back in the July 1983 motor 
vehicle accident and having recurrent low back pain since 
then aggravated by stooping, lifting, bending or prolonged 
sitting.  On physical examination, however, there were no 
objective findings of a low back disorder.  There was no 
spasm, no tenderness and full range of motion of the lumbar 
spine.  There was no abnormal alignment of the lumbar spine.  
X-rays showed a congenital defect of lumbarization of the 
first sacral segment.  The lumbar spine was otherwise normal.  
The diagnosis was arthralgia of the back, which simply means 
back pain.  Thus no specific low back disorder was identified 
at this examination that could be related to an injury 
incurred in service.  Furthermore, the veteran's reports are 
in direct contrast with the treatment shown in the service 
medical records.  For example, the veteran also reported at 
this examination hurting both his back and knees in this 
motor vehicle accident, but the service medical records, 
including the inpatient treatment records, are silent for any 
complaints or treatment related to either his back or knees 
at that time or any time thereafter during the remainder of 
the veteran's military service.  

The first treatment for back pain is not actually seen until 
May 1985 when the veteran was seen at a VA facility with 
complaints of a two day history of back pain.  He denied any 
history of injury.  The assessment was mechanical back pain.  
No further complaints of back pain are seen in the VA 
treatment records until July 1992.  X-rays taken at that time 
showed some evidence of arthritis of the lumbar spine 
(minimal L4 spurring).  Subsequent VA treatment records show 
only infrequent complaints and treatment for low back pain in 
1998, 2000 and 2001.  More recently, in February 2005, the 
veteran was seen at VA for complaints of low back pain for 
four to six weeks.  He denied trauma.  The assessment was 
back pain/polyarthritis likely a combination of 
osteoarthritis and overuse.  Since then, the veteran has 
received regular treatment at VA for his back pain along with 
his multiple other complaints of pain including his ankles, 
knees and elbows.  

In March 2007, the veteran underwent a VA examination.  The 
veteran reported the history of two in-service motor vehicle 
accidents, as previously discussed, and his belief that his 
low back pain is related to these accidents.  He denied any 
post-service injury to his low back.  The veteran also 
related his current symptomatology, which consists of pain, 
weakness, lack of endurance and decreased motion.  Physical 
examination revealed no significant abnormalities of the 
back.  Palpation of the lumbar spine was negative for spasm 
and tenderness at the region the veteran indicated as the 
location of maximum pain.  Range of motion was measured as 35 
degrees of forward flexion, 25 degrees of extension with pain 
at end point, 25 degrees of lateral flexion bilaterally with 
pain at end point, 10 degrees of right rotation and 8 degrees 
of left rotation.  On repetition, the veteran had increased 
pain, but no signs of fatigue, weakness, lack of endurance or 
incoordination.  X-rays taken in February 2007 were reviewed 
and reported as showing mild disk space narrowing at L4-5 and 
L5-S1 levels, without evidence of spondylolysis, 
spondylolisthesis, fracture or scoliosis.  The diagnosis was 
early degenerative disc disease of the lumbar spine.

The VA examiner opined that the veteran's current low back 
disorder is less likely than not related to any injuries that 
occurred during military service.  The examiner stated that, 
based on historical evidence, physical examination and review 
of the claims file and VA medical records, he did not find 
sufficient evidence to relate the veteran's current 
complaints of low back pain to the motor vehicle accidents.  
Although the examiner acknowledged that it would be 
reasonable to assume that the July 1983 motor vehicle 
accident was of a significant force that certainly could have 
provoked or caused spine pain, he stated, however, that there 
is no paper trail or consistency in the record to indicate 
that this was the case.  Furthermore, the examiner stated his 
belief that the current changes of the veteran's low back are 
more age-related as opposed to injury-related.   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

Based upon the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Although he has reported having a continuity of 
symptomatology since the July 1983 motor vehicle accident, 
the medical evidence of record is overwhelmingly against 
finding that the veteran's current low back disorder is 
related to that accident or the one in September 1983.  There 
is no report or finding of injury in service.  There is no 
treatment for low back pain for more than a year after 
service and no finding of any pathology of a low back 
disorder until July 1992, many years after service.  
Furthermore, there is no record of consistent treatment for a 
low back disorder until 2005.  Finally, the VA examiner's 
opinion is against the veteran's claim.  There is no opposing 
medical opinion of record, and the Board finds no reason not 
to accept the VA examiner's opinion.  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder, and the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

 
ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


